Citation Nr: 0609976	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  03-11 887A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland




THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected right thumb capsulitis (major) for the 
period from May 31, 2000 until August 25, 2002.  

2.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected right thumb capsulitis (major) for the 
period beginning on August 26, 2002.  

3.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected residuals of a syndesmotic dislocation 
of the right ankle.  






REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from September 1997 to May 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision issued 
by the RO in Los Angeles, California.  The case has since 
been transferred to the RO in Baltimore, Maryland.  

The veteran was scheduled for a Board hearing in February 
2006 but cancelled that hearing.  38 C.F.R. § 20.702(e).  



FINDINGS OF FACT

1.  The veteran's right thumb disorder has been consistently 
shown to be productive of limited motion, with pain; however, 
the rating criteria for limitation of motion (as opposed to 
ankylosis) of the thumb have been in effect only since August 
26, 2002.  

2.  The service-connected right ankle disability is shown to 
be productive of motion limited by pain, but there is no 
evidence of ankylosis.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected right thumb 
capsulitis (major) for the period on May 31, 2000 until 
August 25, 2002 have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.40, 4.45 (2005); 38 C.F.R. §§ 4.7, 
4.71a including Diagnostic Codes 5024 and 5224 (2002).  

2.  The criteria for the assignment of an evaluation in 
excess of 20 percent for the service-connected right thumb 
capsulitis (major) for the period beginning on August 25, 
2002 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.40, 4.45, 4.71a including Diagnostic Codes 5024 and 
5228 (2005).  

3.  The criteria for the assignment of an evaluation in 
excess of 20 percent for the service-connected syndesmotic 
dislocation of the right ankle have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a 
including Diagnostic Code 5271 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded her comprehensive VA 
examinations addressing her claimed disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
her claims in a September 2001 letter.  By this letter, the 
RO also notified the veteran of exactly which portion of that 
evidence was to be provided by her and which portion VA would 
attempt to obtain on her behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Here, the noted "duty to assist" letter was issued prior to 
the appealed rating decision.  Moreover, as indicated above, 
the RO has taken all necessary steps to both notify the 
veteran of the evidence needed to substantiate her claims and 
assist her in developing relevant evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of her claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


II.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  


III.  Right thumb disability

In a June 2000 rating decision, the RO granted service 
connection for right thumb capsulitis in view of a right 
thumb injury in service.  A 10 percent evaluation was 
assigned, effective on May 31, 2000.  

During her September 2001 VA examination, the veteran 
described swelling, pain and tenderness of the right thumb.  
The examiner noted slight swelling at the right distal 
interphalangeal joint, with some weakness on movement of the 
right thumb due to pain. 

The range of motion studies revealed radial abduction to 50 
degrees, palmar abduction to 60 degrees, metacarpal 
phalangeal (MP) flexion to 60 degrees, and interphalangeal 
(IP) flexion to 60 degrees.  Pain was noted with motion.  

Opposition of the right thumb measured from the tip of the 
thumb to the base of the little finger was 6.5 centimeters.  
Tenderness was also noted.  The examiner indicated that the 
veteran's right thumb capsulitis affected the right hand to 
some extent, but she was able to use the hand for grasping 
and gripping with some difficulty.  

A July 2003 private treatment record reflects that the 
veteran had pain over the volar aspect of the right wrist, 
with radiation to the thumb and that she "continue[d] to be 
dropping things from her right hand because of weakness and 
pain."  

During her September 2003 VA examination, the veteran 
reported having constant right thumb pain, with difficulty 
holding objects and driving.  She noted that she had not 
worked since service.  

The examination revealed that the veteran had difficulty with 
activities of the hands and fingers because of the right 
thumb disorder.  The range of motion studies revealed radial 
abduction to 60 degrees, palmar abduction to 60 degrees, MP 
flexion to 50 degrees, and IP flexion to 50 degrees, with 
pain.  

Apposition of the thumb from the tip of the thumb to the base 
of the little finger revealed one centimeter of distance on 
the left.  There was no ankylosis of the right thumb.  The X-
ray studies were unremarkable.  The examiner noted that the 
veteran could not perform heavy lifting.  

In November 2004, the veteran informed the RO that, on 
account of family obligations, she was unable to have her 
scheduled surgery for the right hand.  

Based on the aforementioned findings of pain with motion and 
the recent enactment of 38 C.F.R. § 4.71a, Diagnostic Code 
5228, the RO, in a February 2005 rating decision, increased 
the evaluation to 20 percent as of August 26, 2002, the date 
that the noted regulation went into effect.  

Both this evaluation and the prior 10 percent evaluation, 
effective on May 31, 2000 until August 25, 2002, remain at 
issue on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  
 
In this case, the RO has evaluated the veteran's right thumb 
disorder as tenosynovitis.  Under Diagnostic Code 5024, the 
disorder is to be evaluated on limitation of motion.  

For the period from May 31, 2000 until August 25, 2002, the 
RO evaluated the veteran's disorder at the 10 percent rate 
under Diagnostic Code 5224.  

Under this section, a 10 percent evaluation is warranted for 
favorable ankylosis of the thumb, while a 20 percent 
evaluation is assigned for unfavorable ankylosis.  

During this time period, the service-connected right thumb 
disability was productive of mild limitation of motion and 
objective evidence of pain with motion.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45, 
4.59.  

However, there was no evidence of ankylosis.  In view of 
38 C.F.R. § 4.59, a 10 percent evaluation was certainly 
appropriate for this time period given the complaints of 
pain, but there was no evidence to support an even higher 
evaluation, analogous to unfavorable ankylosis, at that time.  

On August 26, 2002, however, VA enacted Diagnostic Code 5228.  

Under this section, a maximum evaluation of 20 percent can 
now be assigned for limitation of motion of the thumb with a 
gap of more than two inches (5.1 centimeters) between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.  

The RO has utilized this section as a basis for the 20 
percent evaluation effective as of August 26, 2002.  That 
notwithstanding, the Board notes that, given this section's 
effective date of enactment, it does not provide any basis 
for a 20 percent evaluation dated prior to August 26, 2002 
even though examinations before and after that date indicate 
little change in symptomatology.  

The only basis for an even higher evaluation is evidence of 
ankylosis of the thumb and at least one other digit, 
indicated in Diagnostic Codes 5220-5223.  As noted above, 
however, there is no evidence whatsoever of ankylosis.  

Overall, the preponderance of the evidence is against the 
veteran's claims for an evaluation in excess of 10 percent 
for the service-connected right thumb capsulitis (major) for 
the period from May 31, 2000 until August 25, 2002 and in 
excess of 20 percent for the period beginning on August 26, 
2002.  

As such, given these facts and applicable regulations, these 
claims for increase must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  



IV.  Right ankle disability

In a June 2000 rating decision, the RO granted service 
connection for syndesmotic dislocation of the right ankle in 
view of in-service treatment for a right ankle injury.  A 10 
percent evaluation was assigned beginning on May 31, 2000.  

During her September 2001 VA examination, the veteran 
reported having right ankle pain with walking, as well as 
swelling.  The examination revealed right ankle dorsiflexion 
from 0 to 15 degrees and plantar flexion from 0 to 35 
degrees, with tenderness of the lateral malleolus and pain in 
the upper ranges of motion, causing limitation of motion.  

There was swelling but no heat, redness, effusion, drainage, 
abnormal movement, weakness or instability.  The examiner 
diagnosed residual right ankle dislocation and noted that the 
veteran was unable to run as a result of the right ankle 
disorder.  

A VA treatment record from October 2001 indicates that an MRI 
revealed an abnormal osteochondral signal at the lateral 
talar dome of the ankle without apparent displacement and an 
abnormal signal suggesting a tear of the anterior talofibular 
ligament.  The examiner suspected residual significant ankle 
disability following a severe sprain.  

A December 2001 MRI of the right ankle revealed findings 
associated with a very small anterior lateral talar 
osteochondritis dissecans, an associated chronic tear, and an 
abnormal signal within the sinus tarsi.  

A May 2002 military medical record indicates chronic right 
ankle pain and instability secondary to injury.  Surgical 
intervention was recommended.  

A July 2003 private medical record reflects that the veteran 
was recommended for right ankle arthroscopy and excision of 
meniscoid to help her ankle pain.  The examiner noted that 
her pain prohibited her from prolonged standing or walking.  

During her September 2003 VA examination, the veteran 
reported that her constant right ankle pain prevented her 
from running, climbing stairs and performing heavy lifting.  
The examiner noted a right-sided limp because of the 
veteran's right ankle pain.  

Upon examination, there was right ankle pain, with 
dorsiflexion to 15 degrees and plantar flexion to 35 degrees.  
Other symptoms included fatigue, weakness, lack of endurance 
and incoordination.  Pain was noted to have a major impact on 
functioning.  

There was no evidence of ankylosis or deformity.  The X-ray 
studies were unremarkable.  The examiner indicated that the 
veteran was unable to do heavy lifting, prolonged standing or 
walking, or running and climbing stairs.  

In November 2004, the veteran informed the RO that, on 
account of family obligations, she was unable to have her 
scheduled surgery for the right ankle.  

Based on the aforementioned findings of pain with motion, the 
RO, in a February 2005 rating decision, increased the 
evaluation to 20 percent as of May 2000.  

The RO has evaluated the service-connected right ankle 
disorder under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  
Under this section, a maximum evaluation of 20 percent is 
assigned for marked limitation of motion.  

As such, the Board has considered other diagnostic codes so 
as to determine whether an even higher evaluation may be 
assigned.  In this regard, the Board notes current 
symptomatology including limitation of dorsiflexion and 
plantar flexion, pain with motion, and functional loss in 
terms of such activities as standing, walking, and climbing 
stairs.  See DeLuca v. Brown, 8 Vet. App. at 204-07; 
38 C.F.R. §§ 4.40, 4.45.

The only section allowing for an even higher evaluation 
percent is Diagnostic Code 5270, under which a 40 percent 
evaluation is warranted for ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees or with abduction, adduction, inversion, or 
eversion deformity.  

As indicated, however, the service-connected right ankle 
disability is not shown to have been productive of ankylosis.  
This section therefore does not provide a basis for an 
increased evaluation.  

Overall, the preponderance of the evidence is against the 
claim for an evaluation in excess of 20 percent for the 
service-connected residuals of syndesmotic dislocation of the 
right ankle, and this claim must be denied.  Again, 38 
U.S.C.A. § 5107(b) is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. at 55.



ORDER

An evaluation in excess of 10 percent for the service-
connected right thumb capsulitis (major) for the period 
beginning on May 31, 2000 until August 25, 2002 is denied.  

An evaluation in excess of 20 percent for the service-
connected right thumb capsulitis (major) for the period 
beginning on August 26, 2002 is denied.  

An evaluation in excess of 20 percent for the service-
connected residuals of syndesmotic dislocation of the right 
ankle is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


